FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        January 11, 2021

                                      No. 04-20-00480-CR

                                     Derek ALEXANDER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR2627
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER
        Appellant’s brief, due November 25, 2020, has not been filed. On December 9, 2020, we
notified appellant’s counsel, Karl A. Basile, of the deficiency. TEX. R. APP. P. 38.8(b)(2). We
received no response.

       Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

              (a) If appellant is indigent, the trial court shall take such measures
              as may be necessary to assure the effective assistance of counsel,
              which may include the appointment of new counsel.

              (b) If the trial court finds that appellant is not indigent, the trial
              court should determine whether appellant has made the necessary
              arrangements for filing a brief.

       (3) Has appointed counsel, Karl A. Basile, abandoned the appeal? Because
       initiating contempt proceedings against Mr. Basile may be necessary, the trial
                                                                                           FILE COPY

       court should address this issue even if new counsel is substituted before the date
       of the hearing. See TEX. R. APP. P. 38.8 (b)(4).

         We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than ten days after the trial
court files its findings of facts and conclusions of law. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court